         CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 1 of 9



                      IN THE UMTED STAIES DISTRICT COURT                       RECEMHE
                                                                                        By M/\il_
                             DISTRICT OF MINNESOTA
                                                                                   APR 0    6   2020
                                                                        CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                                                           ST PAUL, MN
                       Plaintiff.
                                                      Case   No. 1 8-CR- I 20(4Dlv{/KMM)
V.
                                                                                   orEB/rMM)
                                       AMENDED MOTION FORA NEW TRIAL

DWIGHT FREDERICK BARNES,
                                  Defendant.




        Defendant, DWIGHT FREDERICK BARNES, impelled to act, in forced Pro Se,
attempt in layman terms to submit this motion for a new trial pursuant to Federal Rules
of Criminal Procedure Rule 33 after an unauthorizedand deliberately inflammatorily
worded motion for new trial was filed in perpetual oobad bloodoo by attorney RobertA.
Lengeling feigning as advisory counsel, in effort of undermining any warant of a new
trial. On March 24,2A2A, Mr. Barnes received an order from this Court titled "Order On
Motion To Withdraw Motion For l.lew Trial" and an Amended order titled the same
followed up to correct an erroneous docket numbering. Exhibit #1 entail the postmarked
envelope dated March 19,2A20. These orders granting Mr. Banres' request to motion tbr

a new   trial were respectivell' dated March 16,2020 and March   17   ,2A20, yet having not
been receiv€d in the US postal mail by Mr. Barnes until March 24,2020, thus setting the

14 day filing time   limit from March 77,2A20.And with the "Stay      at Home" emergency
order issued try Minnesota Governor Timothy Waltz due to the global corona virus
(COVID-19) pandemic, SheriffJoel Brott of the Sherburne County Jail where Mr.
Barnes is being detained, ordered an indefinite "social-Distancing Lock Down" that is

impeding Mr. Barnes' from the law library to timely construct/file this new trial motion.

                                          1   of9
                                                                                   $trAi'tu,*u        ..\^
                                                                                    APR   o6    Zoztl\l\r'n'
                                                                           LJ"S,   DISTHIET EOUH'T ST,   FJAUT
       CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 2 of 9



      Since February 6,2020, Mr. Barnes has continuously requested production of the
pre-trial and trial transcripts to incorporate by reference pertinent testimony in support of
the issues herein, yet has continuously been denied production of said transcripts due to

an e-voucher not having been submitted by attorney Lengeling in Feb., '20, thus the

following references being limited to memory:


       1.    Mr. Barnes assert that he was wholly denied a fair trial by having been
forced into involuntary pro se by Judge Nancy Brasel in retaliation for Mr. Bames inter
alia having motioned for the RECUSAL of Judge Nancy E. Brasel on October 21,2019

who was predisposed to discreetly rule against Mr. Barnes in favor of Judge Brasel's
friend and former USAO colleague AUSA LeeAnn Bell, thus paralyzingMr. Barnes'
defense from being adequately presented due to his voiced legal ineptitude. As a

subterfuge in lieu of addressing Mr. Barnes'pro se motion for RECUSAL, Judge Nancy

Brasel "re-appointed" attorney Robert Lengeling to represent Mr. Barnes to undermine

the Court from legally having to acknowledge Mr. Bames' pro se RECUSAL filing,

being that Judge Brasel had only moments earlier denied Mr. Barnes'reconsideration

motion for substifution of counsel, but "re-appointed" attorney Lengeling moments later
so that Mr. Barnes would no longer be acting in pro se despite the fact that   District Court
Judge Ann Montgomery had already granted attorney Lengeling's motion to

WITHDRAW on September 26,2019, and therein forced Mr. Barnes into involuntary
pro se. Upon reappointment, attorney Lengeling specifically stated to Mr. Barnes that he
should not have filed the RECUSAL motion against Judge Brasel because he (attorney
Lengeling) had a good relationship with Judge Nancy Brasel from back when she was a
state court judge, up to his recent cases before her at the federal level, and he know that

she is not going to take   lightly of Mr. Barnes having filed a RECUSAL motion against
her; and that she is going to prove her allegiance to her friend and former USA Office

colleague LeeAnn Bell (AUSA) and the federal courts by going against defendants like

                                           2of9
       CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 3 of 9



Mr. Barnes which he should be able to see in how she has continuously sentenced
African Americans to very lengthy sentences since being newly appointed. Attorney
Lengeling told Mr. Barnes to reference the Cleopheus Reed and Miles Lewis cases
where she "Judge Brasel" immediately sentenced both of those blacks to lengthy 20 year
terms. (Please see attached Affidavit-in-Support Exhibit #2).

      Resulting in addition to Mr. Barnes having motioned for the RECUSAL of Judge
Nancy Brasel thus fostering the undermining of his trial defense from adequately
divested counsel, Mr. Barnes' post-trial defense continued to be undermined by Judge

Brasel's persistent reprisal against Mr. Barnes by systematically attempting to keep her
colleague attorney Lengeling in alliance with Mr. Barnes'post-trial filings in effort     of
thwarting a professional presentation of this instant judicial err inter alia erroneous
actions taken by Judge Brasel in this case; transparently of knowing that her long-time

colleague attomey Robert Lengeling is not going to raise issue with neither Judge Brasel
nor his own deficient and negligent actions that are attempting to be swept over by
Judge Brasel under the   judicial subterfuge of attorney-client'ostrategy" differences.
      Even when afforney Lengeling stood before Judge Brasel on October 24,2019 and

reminded her that Judge Montgomery had already granted his motion to WITFDRAW,
thus further implying that he was not going to be divested in any aspect in representing
Mr. Barnes - having sent Mr. Bames a letter stating that he would not even sit next to
Mr. Barnes - Judge Brasel eroneously forced both attorney Lengeling and Mr. Barnes
amid bad blood into the erring inadequate representation that impelled Mr. Barnes'
involuntary pro se representation which Judge Brasel continued to feign culminated in
attorney-client "strategy" differences, and a request by Mr. Barnes due to the Court
foreclosing the substitution of a fourth attorney. Contrary to Judge Brasel's enoneous
claim of attorneys being substituted upon Mr. Barnes'motions, none of Mr. Barnes'
motions for substitution of counsel were ever granted by Magistrate Judge Katherine
Menendez or District Court Judge Ann Montgomery. Magistrate Judge Katherine

                                            3   of9
       CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 4 of 9



Menendez grarfted attorney Matthew Mankey's motion to WITHDRAW; and, attorney
Andrew Garvis' second motion to WITHDRAW. Then District Court Judge Ann
Montgomery granted attomey Lengeling's motion to WITHDRAW. Neither judge
granted Mr. Barnes's motions for substitution of counsel, as he was an indigent

defendant without voice or reason to warrant substitution of appointed counsel. Mr.

Barnes has never been granted any substitution of counsel, and Judge Brasel's claim       of
Mr. Barnes having waived the option of her instantaneous re-appointing of attorney
Lengeling thus giving him an enoneous "Hobson's choice" of proceeding to trial with
unprepared counsel or no counsel at all, was long decided as being an involuntary
choice. See Gilbert v Lockhart,930F.zd 1356,7360 (8th Cir. 1991).


      Contrary to United States v. Barrow, 287 F.3d733,738 (8th Cir.), cert. denied,
537 U.S. 1024,123 S. Ct. 535,    IS4L.Ed.2D     435   eA\D in genuinely   assessing the
depth and urgent validity of Mr. Barnes'voluminous complaints to Magistrate Judge
Menendez, District Court Judge Montgomery Chief District Court Judge John R.

Tunheim, the Minnesota Professional Responsibility Office, and Director Susan Evans
of the Minnesota Association of Criminal Defense Attorneys, of attorney Lengeling's
transparent case overload deficiencies in neglecting to honestly represent Mr. Barnes in

comrnitted pre-trial and trial preparation proceedings, Judge Brasel erroneously
deducted that Mr. Barnes's option to proceed in forced pro se or continue with attorney

Lengeling was a choice of all or nothing. Wherein our Supreme Court interpreted in
McCoy v Louisiana, 138 S. Ct. 1500; 200L.Bd.2d821 (2018) that "to gain assistance,
a defendant need not surrender control entirely to counsel. For the Sixth Amendment,       in
granting to the accused personally the right to make his defense, speaks of the

"assistance" of counsel, and an assistant, however expert, is still an assistant. The Sixth
Amendment contemplates a norm in which the accused, and not a lawyer, is master        of
his own defense." Thus, the Sixth Amendment guarantees to each criminal defendant

                                           4 of9
       CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 5 of 9


"the Assistance of Counsel for his defence." A defendant does not surrender control
entirely to counsel, for the Sixth Amendment, in "grantfing] to the accused personally
the right to make his defenSo," "speaks of the 'assistance' of counsel, and an assistant,

however expert, is still an assistant." Faretta v. California,422 U. S. 806, 819-820,95 S.
ct. 2525, 45 L. Ed. 2d 562.
      When Mr. Barnes was ordered into involuntary pro se by Judge Ann Montgomery
devoid any Faretta hearing at the September 26,2019 substitution of counsel hearing, he
was specifically advised by Judge Ann Montgomery during the conclusion of that

hearing that under pro se he had the option of either opening and closing during trial, or

cross-examining witnesses; or having attorney Lengeling as "advisory counsel" conduct
either the opening or closing, or cross-examination of witnesses. Thus when Mr. Barnes
was impelled again into involuntary pro se by Judge Brasel, he questioned Judge Brasel

about said option outlined by Judge Montgomery and Judge Brasel replied that she

would check on this and address it with Mr. Barnes before trial, yet never did. Upon
conferring with attorney Lengeling about conducting the cross-examining of the trial
witnesses, attorney Lengeling straightforward stated to Mr. Barnes that Judge Brasel was

not going to allow it. Mr. Bames was effoneously forced inter alia into involuntary pro
se under mis-advised instructions by the Court that undermined his      right to be
adequately represented, thus warranting a new trial. An emor is structural    if it is not
designed to protect defendants from erroneous conviction, but instead protects some
other interest, such as   "the fundamental legal principle that a defendant must be allowed
to make his own choices about the proper way to protect his own liberty." Weaver v
Massachusetts,5S2 U. S., &t ____-     , r37 S. Ct. 1899, 1908, 198 L. Ed. zd 42a,43r
(citing Faretta, 422 U. S., at 834,95 S. Ct. 2525, 45 L. Ed. 2d 562).


      2.     The government has the obligation to prove all elements of a crime beyond
a reasonable doubt.   Its a long-standing interpretation of our Supreme Court that any
                                            5   of9
       CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 6 of 9



essential element of the crime can be supplied by implication. Pettibone v United States,
37 LED 419,148 US 197, 203 (1893). The essence of conspiracy is agreement. While

"the law does not punish criminal thoughts," in a criminal conspiracy "the criminal
agreement itself is the actus reus." United States v. Shabani, 513 U.S. 10, 16, 115 S. Ct.

382, BA L. Ed. 2d225 (I994).In order to convict a defendant of the crime       of
conspiracy, the government must show that two or more persons entered into       a   joint
enterprise for an unlawful pu{pose, with awareness of its general nature and extent.

Morrison v California,2gl U.S. 82, 92, 54 S. Ct. 28I,78 L.Ed. 664 (1934); id. United
States v Bayer, 331U.S. 532,542,9r L.Ed. 1654,67 S. ct. 1394 09aD; and United
States v Rogers, 982F.2d 124I,1244 (8ft Cir. 1992), cert. denied, 113 S. Ct. 3017

(1993). Mr. Barnes maintain his innocence of having ever conspired with anyone to
receive and distribute methamphetamine which was wholly evinced by the

telecommunication evidence and witness testimonies wherein not an iota of substantial
information was proflered to lead any reasonable juror not prosecutorially manipulated
to conclude beyond a reasonable doubt that Mr. Barnes had an agreement with anyone to
receive and distribute methamphetamine; hence Mr. Barnes having been arrested,

indicted, and prosecuted as the sole participant in the government's theory of him having
been involved in a "conspiracy" devoid even a temporal arrest of any alleged "co-

conspirator" contrary to the Eighth Circuit repeatedly confirming that conspiracy
charges are sufficient when they charge conspiracy with individuals both "known and

unknown to the grand jury." United States v Bell, 651F.zd 1255,1258 (8th Cir. 1981).
See also, United States v Moss, 591F.2d 428,434 (Ss     Cir. 1979), and Morrison, which
quoted the Supreme Court in stating,   "It is impossible in the nature of things for a man
to conspire with himself. . . . Conspiracy imports a corrupt agreement between not less
than two with guilty knowledge on the part of each." Morrison v. California, 291 U.S.

82,92,54 S. Ct.281,78 L. Ed. 664 (1934)(emphasis added). In addition to there
existing no testimonial evidence that Mr. Barnes ever agreed with anyone to receive and

                                           6   of9
       CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 7 of 9



distribute methamphetamine, Judge Brasel denied Mr. Barnes'motion for production        of
the Grand Jury transcripts to specifically assess whether any purported conspirators were
proffered to warrant the Grand Jury's return of this indictment.
      Although there was evidence demonstrating the existence of some sort of drug
wranglings at the residence of Eric Hoerner on Octob er 20,2017 , the testimonies were
insufficient in producing any evidence whatsoever of Mr. Barnes having ever entered
into any agreement with anyone to conclude beyond a reasonable doubt that he agreed to
receive and distribute methamphetamine. The testimonial allegations regarding the

existence of a conspiracy between Mr. Barnes and his estranged brother were based on
pure speculation given the fact that neither Sarah Whitewater, who could not even

identiff Mr. Barnes' estranged brother   ooSolo",
                                                    nor MartezGraham, testified about any
direct knowledge of anything being shipped to Mr. Barnes purportedly from his
estranged brother. Sarah Whitewater testified that she did not know who shipped a box

that she claimed to once had picked up from Eric Hoerner's residence, could not
remember exactly when she purportedly picked up this box, did not see who the sender
was, believed the box came from either Las Vegas or California which the postal records

connoted that no delivery was made to Eric Hoerner's residence then from either Las

Vegas or California, and did not know what was in the box. Martez Graham testified that

he did not see any methamphetamine being mailed to anyone, and did not know who any

methamphetamine was to be mailed to, or where any methamphetamine was to be

mailed to. In contrast, the government presented no evidence of any theorized agreement
between Mr. Barnes and the person who supposedly shipped the methamphetamine to

Eric Hoerner's residence.
      The Eighth Circuit has repetitiously reaffirmed in conspiracy cases similar to Mr.
Barnes' herein that uncorroborated speculation of Mr. Bames being associated in some

sort of conspiracy agreement with his estranged brother cannot suffrce as proof of a

conspiracy, nor can mere suspicion, however strong, serve as proof of a conspiracy. See,

                                            7 of9
       CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 8 of 9



United States v. Ivg, 915 F.zd 380, 384 (8th Cir. 1990); United States v. Hernandez, 986
F.2d234,236 (8th Cir. 1993); United States v Rodriguez,376 F.3d 1 019, 1027 (8'h Cir.
20A3). While the government need not prove the existence of a formal agreement or
otherwise rely on direct evidence to establish a conspiracy, it must do more than pile

"inference upon inference" from speculating witnesses such as the guesstimating
testimonies of Sarah Whitewater and Martez Graham upon which to base a conspiracy
conviction. Ingram v. United States,360U.5.672,680, 3 L. Ed. 2d 1503,79 S. Ct.           I3l4
(1959) (quoting Direct Sales Co. v United States,3Ig U.S. 703,     7II,87 L. Ed. 1674,63
s. ct. 1265 (1943)); id. United States v Cox, 942F.zd t282 (8ft Cir. 1991). Rather, when
not having been able to marshal truthful evidence to name any other specific co-
defendants or co-conspirators in this bare bones conspiracy indictment, which could not
characterize anyone as a co-conspirator, the government was obligated to prove beyond

a reasonable doubt that   Mr. Barnes had established an agreement with someone to
receive and distribute the charged methamphetamine when it was evidenced that he was

never in possession of any methamphetamine. And in the absence of any evidence

inconsistent with the government's hypothesis, or of any evidence from which the      jury
could have inferred a knowing agreement by any other non-arested or non-indicted
persons and Mr. Barnes, a new trial should be granted on the basis of insufficiency of the

evidence.



      3.     Mr. Bames has the following additional issues to present that denied his
right to a fair and impartial trial thus warranting a new trial yet being unsure of the 14
day time limit to incorporate these motions due to not being aftorded as a layperson

actually divested counsel; not having been furnished with the consistently requested pre-
trial and trial transcripts; and being time-restrained under the Sherburne County Jail
"Social-Distancing Lock Down" conditions resulting from the global COVID-19
pandemic:

                                           8   of9
        CASE 0:18-cr-00120-NEB-KMM Document 273 Filed 04/06/20 Page 9 of 9



             FAILURE TO PRODUCE GOVERNMENT WITNESS SUBPEONAED
             BY DEFENSE

       *     FAILURE TO GRANT REPEATED CONTINANCE MOTION

       {<
             ERRONEOUSLY DENYING MOTION FOR RECUSAL

       tf
             PROSECUTORIAL MISCONDUCT

       *     ERRONEOUS LY ADMITTING PREJUDI CIALLY MI S LEADING
             PHOTOS

       *     CONTINUING FAILT]RE TO DECLARE OR GRANTAMISTRIAL

       *     FAILURE TO PRODUCE TTIE GRAND JURY TRANSCRIPTS AS
             ORDERED BY MAGISTRAIE JUDGE

             Thus Mr. Barnes request intertwined in this motion to preserve the issues
above in conjunction with four others that he has not been afforded the pre-trial and trial

transcripts to fully develop.


WHEREFORE, Defendant Dwight Frederick Barnes, RESPECTFULLY beseech this
Court's granting of a new trial derivative of the preceding accompanied by attached

Exhibits.


Respectfully Submitted,


s/   DWIGHT FREDERICK BARNES


Dated this 31" day of March 2A20.

                                                      Dwight Frederick Barnes, In Pro Se
                                                     Sherburne County Jail
                                                     13880 Business Center Drive
                                                     Elk River, Minnesota 55330
                                          9   of9
